DETAILED ACTION
This communication is response to the application filed 12/06/2019. Claims 1-25 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: computing, by the processor, an intermediate matrix                         
                            
                                
                                    Y
                                    Y
                                
                                
                                    T
                                
                            
                        
                    , where                         
                            
                                
                                    Y
                                
                                
                                    T
                                
                            
                        
                     is a transpose of the label matrix Y; computing, by the processor, a basis matrix H by a non-negative matrix factorization of the intermediate matrix                         
                            
                                
                                    Y
                                    Y
                                
                                
                                    T
                                
                            
                        
                    . generating, by the processor, a group testing matrix A by sampling the basis matrix H; generating, by the processor, for each training instance from the plurality of training instances, a reduced label vector z by computing a product of the group testing matrix A and a label vector y for respective training instance from the label matrix Y and predicting, by the processor, multiple labels associated with an input based on the reduced label vector z.
Claims 21 and 24 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: computing, by the processor, a reduced label vector z from the label vector y, the reduced label vector z comprises m labels, m = k.log(d), where k is an average sparsity of the label vector y; training, by the processor, a plurality of m binary classifiers respectively corresponding to the m labels from the reduced label vector, each binary classifier is trained to identify features associated with a corresponding label; and in response to receiving an input, predicting, by the processor, multiple labels that are applicable to the input based on the m binary classifiers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2011/0078224 to Wilson et al. discloses the method involves acquiring a gradient of an independence regularization requirement. An intermediate frequency basis matrix and an intermediate time basis matrix are updated according to a non-negative matrix factorization (NMF) with the gradient of the independence regularization requirement. The intermediate frequency basis matrix is selected as the frequency basis matrix and the intermediate time basis matrix is selected as the time basis matrix if a termination condition is reached.
US Pub. 2020/0210888 to Eldardiry et al. discloses method for similarity-based multi-label learning. Similarity-based multi-label classification system 508 can include instructions, which when executed by processor 502 can cause computer system 500 to perform methods and/or processes described in this disclosure. Specifically, similarity-based multi-label classification system 508 can include instructions for implementing a similarity calculation module 510, a label ranking module 512, a training data sampling module 514,a library of training vectors 516, and a label size prediction module 520.
US Patent 10,621,509 to Kurata discloses method for learning classification model. The present invention provides a computer-implemented method for learning a classification model using one or more training data each having a training input and one or more correct labels assigned to the training input, the classification model having a plurality of hidden units and a plurality of output units is provided. The method includes: obtaining a combination of co-occurring labels expected to be appeared together for an input to the classification model; initializing the classification model with preparing a dedicated unit for the combination from among the plurality of the hidden units so as to activate together related output units connected to the dedicated unit among the plurality of the output units, each related output unit corresponding to each co-occurring label in the combination; and training the classification model using the one or more training data.
US Patent 10,417,083 to Huang et al. discloses label rectification and classification/prediction for multivariate time series data. A method of directional label rectification with adaptive graph for multivariate time-series data includes obtaining an input matrix containing sensor data and a first event matrix containing event data, identifying in the input matrix at least one feature pattern and a first corresponding time stamp, identifying in the first event matrix at least one fault signature and a second corresponding time stamp, if both a label matrix and an affinity matrix are known, then optimizing a weight matrix, else if both the label matrix and the weight matrix are known, then optimizing the affinity matrix, else optimizing the label matrix, creating a dynamically rectified event matrix by applying the label matrix, the affinity matrix, and the weight matrix to the first event matrix; and applying the dynamically rectified event matrix to forecast a future status of the asset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464